UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. PHOCAS REAL ESTATE FUND SEMI-ANNUAL REPORT June 30, 2012 August 29, 2012 Performance Summary The securitized commercial real estate market, as measured by the NAREIT Equity REIT Index (the “Index” or the “Benchmark”), delivered a total return of 14.91% for the six month period ended June 30, 2012.The Fund, which returned 13.66% for the same six-month period, underperformed the Index, as select stocks underperformed, and the Portfolio’s overweight position in Industrial and Office sectors, as well as the underweight position in Healthcare, impacted performance. The trends experienced in the first half of 2012 reversed somewhat, as the larger REITs (i.e., total market capitalization >$5 billion) outperformed the Index, while the $1 billion-$5 billion and <$1 billion groups underperformed the Index.In addition, the REITs with above average leverage underperformed the Index, while lower leveraged names outperformed.On a sector basis, Regional Malls, Shopping Centers and Industrial were the biggest outperformers in the first half of the year, while Apartments, Diversified and Lodging were the biggest laggards. Market Summary Renewed macro concerns – a European recession and slowing Asian economies – have clouded visibility and thereby increased investors’ aggregate appetite for perceived “safe haven” investments, including hard assets with current income.Accordingly, REITs had a strong relative second quarter, and for the six-month period clawed their way ahead of the broader market, as measured by the S&P 500® Index, +9.49%. Here in America, we have issues of our own.Employers are very slow to hire, and many of them point to the specter of profits pressured by higher medical insurance costs for employees.They’re also nervous about the potential for a European recession to spillover to the U.S.Thus, slow growth of perhaps 2% is what most economists expect for the U.S. – not a recession, but an economy growing barely fast enough to keep from stalling. We must keep in mind, however, that it’s certainly possible things could start going the right way again.Housing here in the U.S. appears to be improving, but not at the expense of apartment owners, and interest rates remain incredibly low, making it quite cost effective for businesses to borrow and expand.It’s possible that our politicians will come to some agreement on a prudent course for spending and taxation, which would reduce the uncertainty that is partly holding back this economy.And it’s even possible that Greece and Spain finally come to the understanding that they cannot continue along this path to financial 2 ruin and begin to take measures to behave in a fiscally responsible manner.The European community is now developing plans to support the weakest banks and the debt of the most fiscally troubled countries. Fund Positioning The Fund is positioned to balance risk and return given the strong run in the REIT market over the last three quarters, and our desire to protect downside given the slowdown of macro and potential industry tailwinds.In general, the Fund continues to hold positions in companies with strong balance sheets, positive fundamentals and company specific catalysts, which have been purchased at reasonable absolute and relative valuations.The positioning remains stable, with limited turnover, as we believe the portfolio holdings can increase Net Asset Value (“NAV”) and Funds From Operations (“FFO”), even in a slow growth environment: the idea being to look for offense while playing defense. Contributors Coresite Realty Corporation (COR) posted a great six months as datacenter tenant demand remains strong.Coresite’s build out of its sales platform and expansion of the management team should help accelerate growth, while its small size should allow it to more easily source growth opportunities as it looks to expand into new markets.Another small cap REIT that posted solid performance for the first six months of the year was Kilroy Realty (KRC).Kilroy’s price was rewarded as its west coast office markets, primarily San Francisco, were the best performing markets in the country for the year to date.Extra Space Storage (EXR), one of just 4 Storage REITs in the Index, continued its strong performance dating back through 2011.EXR’s top line revenue growth remains at the top of the sector, while its expense savings continued to boost profits. Detractors First Potomac Realty Trust (FPO) underperformed for the six month period as the internal investigation into its material weakness in its internal control over financial reporting has put the company in the penalty box with investors.The investigation is over, and the stock has recovered some since the end of the quarter, but the event certainly appears to have impaired the credibility of FPO’s management.Colonial Properties (CLP) also underperformed for the period, but the stock continued to be a turnaround story as the company moves away from the Retail real estate and focuses more on Residential.The transactional costs of this transformation has weighed down share price relative to Residential peers.Lastly, Alexandria Real Estate (ARE) underperformed, as its re/development pipeline weighs on the share price.We believe that as major market lab clusters dominate leasing headlines and large pharmaceutical firms increasingly focused 3 on partnering with elite educational institutions that the focus on high quality, urban lab spaces will become only more important over the next several years. Best regards, Phocas Financial Corporation William Schaff, CFA James Murray, CFA Past performance is not a guarantee of future results. The information above represents the opinions of the Fund Managers, and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The Fund is exposed to the same risks that are associated with the direct ownership of real estate including, but not limited to, a general decline in the value of real estate, fluctuations in rental income, changes in interest rates, increases in property taxes, increasing operating costs, overbuilding, changes in zoning laws, and changes in consumer demand for real estate.The Real Estate Fund (the “Fund”) may invest in foreign securities which involve political, economic and currency risks, greater volatility, and differences in accounting methods.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. This document must be preceded or accompanied by a prospectus. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for complete fund holdings.Current and future portfolio holdings are subject to risk. The NAREIT Equity REIT Index is an unmanaged index of all tax qualified REITs that are publicly traded, and have 75% or more of their gross invested book assets invested directly or indirectly in equity ownership of real estate. The S&P 500 Index is a capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. It is not possible to invest directly in an index. 4 Phocas Real Estate Fund EXPENSE EXAMPLE – June 30, 2012 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/12 – 6/30/12). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.50% for the Fund per the operating expenses limitation agreement.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 Phocas Real Estate Fund EXPENSE EXAMPLE – June 30, 2012 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/12 6/30/2012 1/1/12 – 6/30/2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to an annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/366 days (to reflect the one-half year period). SECTOR ALLOCATION OF PORTFOLIO ASSETS – June 30, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 6 Phocas Real Estate Fund SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) Shares COMMON STOCKS - 99.73% Value Apartments - 12.44% AvalonBay Communities, Inc. $ Equity Residential Essex Property Trust, Inc. Diversified - 13.85% Colonial Properties Trust CoreSite Realty Corp. Digital Realty Trust, Inc. Vornado Realty Trust Health Care - 9.01% HCP, Inc. Ventas, Inc. Hotels - 6.60% LaSalle Hotel Properties Strategic Hotels & Resorts, Inc. (a) Manufactured Homes - 2.17% Sun Communities, Inc. Office Property - 18.73% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Kilroy Realty Corp. SL Green Realty Corp. Regional Malls - 16.08% Glimcher Realty Trust Simon Property Group, Inc. Shopping Centers - 7.25% Acadia Realty Trust Federal Realty Investment Trust Kimco Realty Corp. The accompanying notes are an integral part of these financial statements. 7 Phocas Real Estate Fund SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited), Continued Shares Value Storage - 7.63% CubeSmart $ Extra Space Storage, Inc. Warehouse/Industrial - 5.97% First Potomac Realty Trust Prologis, Inc. TOTAL COMMON STOCKS (Cost $3,051,729) SHORT-TERM INVESTMENTS - 0.86% Invesco STIT-STIC Prime Portfolio, 0.08% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $40,052) TOTAL INVESTMENTS IN SECURITIES (Cost $3,091,781) - 100.59% Liabilities in Excess of Other Assets - (0.59)% ) NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Rate shown is the 7-day yield as of June 30, 2012. The accompanying notes are an integral part of these financial statements. 8 Phocas Real Estate Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2012 (Unaudited) ASSETS Investments in securities, at value (identified cost $3,091,781) $ Receivables: Due from Advisor (Note 4) Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Administration fees Fund accounting fees Transfer agent fees and expenses Audit fees Distribution fees Shareholder reporting Chief Compliance Officer fee Custody fees Legal fees Accrued other expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPOSITION OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 Phocas Real Estate Fund STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2012 (Unaudited) INVESTMENT INCOME Income Dividends $ Interest 31 Total income Expenses Adminstration fees (Note 4) Advisory fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Distribution fees (Note 5) Legal fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Trustee fees Miscellaneous expenses Reports to shareholders Insurance expense Registration fees Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 10 Phocas Real Estate Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2012 December 31, (Unaudited) INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Accumulated net investment income $ $ (a) A summary of share transactions is as follows: Six Months Ended June 30, 2012 Year Ended (Unaudited) December 31, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ 134,830 $ Shares issued on reinvestments of distributions — — Shares redeemed ) Net decrease ) $   (65,685 ) ) $ ) The accompanying notes are an integral part of these financial statements. 11 Phocas Real Estate Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Six Months Ended June 30, Year Ended December 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income ^ Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income — ) From net realized gain on investments — ) ) Total distributions — ) Redemption fees retained — ^ — Net asset value, end of period $ Total return %‡ % % % -35.11
